Citation Nr: 1632804	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 2009 to June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  Thereafter, the Salt Lake City, Utah, RO assumed jurisdiction.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

The issue of service connection for a left knee disorder is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current low back disorder is of service origin.

2.  The Veteran's current right knee disorder is of service origin.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disorder, variously diagnosed as degenerative disc disease and thoracolumbar strain, been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disorder, diagnosed as internal derangement of the right knee, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefits (service connection) sought on appeal as it relates to the low back and right knee disorders, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Additionally, degenerative disc disease, thoracolumbar strain, and right knee internal derangement are not  "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to these non-chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back Disorder

The Veteran contends that his current low back disorders had their onset in service.  He maintains that he injured his low back when preparing for a Quick Response Force (QRF) mission to aid another platoon that was in trouble while stationed in Afghanistan.  He maintains that he sustained an injury to his back when mounting a Mark 19 grenade launcher on top of the vehicle they were using.  He contends that his back symptoms started following this incident and have continued since that time.  

Service treatment records reveal that in his January 2012 report of medical history report, the Veteran checked the "yes" box when asked if he had or had ever had recurring back pain.  He indicated that the pain was recurrent and was off and on in nature.  

In a May 2012 treatment record, it was noted that the Veteran reported that he injured his back during his military service around 2010.  He stated that he was lifting some heavy equipment into a vehicle when he started to develop back pain.  He indicated that it had gotten gradually worse since that time and he had come in now for an evaluation.  The Veteran reported that the pain was in his mid and lower back and did not usually radiate into his buttocks or elsewhere.  He noted having had one episode recently of pain down his right leg, but this was very brief and did not persist.  His pain was worse when he bending over, first thing in the morning, and late in the evening.  A diagnosis of musculoskeletal low back pain was rendered.  X-rays taken of the low back at that time revealed no fracture or spondylolisthesis; however, mild degenerative disc disease, most pronounced at the L4-5 level, was reported.  

The Veteran was afforded a VA examination in June 2012.  The Veteran traced the onset of his back problems to preparing for patrol/QRF routines on the truck line.  He indicated that he was rushing to get everything ready and lifted the Mark 19 grenade launcher from the inside of the truck up over to the roof and instantly felt a sharp pain.  He reported that the condition had steadily gotten worse.  X-rays of the thoracic and lumbar spine were noted to be within normal limits.  Following examination, the examiner indicated that the Veteran's posture was within normal limits and that there was no pathology, so there was no diagnosis.  

Private treatment records obtained from the Morgan Health Center reveal that in February 2013, the Veteran was seen with complaints of back pain, which he indicated had started following lifting a heavy weapon in October 2010.  A diagnosis of chronic low back pain was rendered.  

In support of his claim, the Veteran submitted a statement from the medic who was in charge at the time of the October 2010 incident.  J. F. indicated that on or about October 15, 2010, the Veteran came to him after preparing the vehicles for a mission.  He noted that at this stage of the deployment they were extremely short handed, so preparing the vehicles came down to only two or three doing what should be at least a six man job.  He stated that the Veteran reported that while mounting the Mark 19, he felt a pain in his back that shot down his right leg.  J. F. indicated that he was unable to do a full examination due to time constraints.  He stated that he gave the Veteran ibuprofen and told him to ice his back at the first opportunity and then showed him some stretches when they reached the police station they worked out of.  J. F. reported, as was so common in the military, the Veteran felt he would be able to just deal with the pain as others in the platoon were already dealing with similar issues.  He indicated that when they returned to the main base, the doctor assigned to the battalion took a look, and decided at that time we would be unable to send the Veteran to get X-rays or a MRI, as the platoon could not afford to lose the Veteran for the week it would take for those. 

The Veteran was afforded an additional VA examination in May 2014.  At that time, a diagnosis of thoracolumbar strain was rendered.  The Veteran again reported the 2010 back incident with discomfort since that time.  X-rays were not taken at that time.  

Later that month, an opinion was requested to attempt to resolve the conflicting X-ray evidence of degenerative disc disease at L4-5 level in May 2012 and the normal findings on the June 2012 VA examination.  The examiner indicated that he could not provide an opinion without resorting speculation.  In a June 2012 addendum opinion, the examiner indicated that it was possible that the Veteran had a mild degenerative disc disease, as one radiologist had interpreted it, but it was also possible that it was so mild that it was interpreted as normal by another radiologist. 

At his December 2014 hearing, the Veteran again reported having injured his back while preparing for a QRF mission and lifting the grenade launcher onto the truck.  He again noted having ongoing problems after this incident, to include pain.  The Veteran reported being seen for back problems at the Morgan Clinic following service.  The Veteran testified as to self-treating throughout the years.  The representative also noted the conflicting findings in the x-rays taken in May 2012 and June 2012.  

Following a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current low back disorders, variously diagnosed degenerative disc disease and thoracolumbar stain, are of service origin.  

The Veteran has repeatedly reported and testified as to the October 2010 grenade launcher lifting incident as the start of his back pain.  Moreover, he has submitted a statement from the medic of the unit indicating that the Veteran consulted him after the incident and he provided the Veteran with ibuprofen and exercises to perform.  The medic also provided information as to why there were no formal treatment records at that time, to include x-rays or an MRI, due to the value of the Veteran to the unit and his not being able to be released for diagnostic studies.  The Veteran also reported having recurrent back pain in his service separation report of medical history.  Moreover, while the Veteran was still on active service, he was seen in May 2012 with complaints of mechanical low back pain, with x-rays taken at that time revealing degenerative disc disease, most prominent in the L4-5 region.  

While normal x-rays and clinical findings for the low back were reported at the June 2012 VA examination, the Veteran was again seen with continuing back complaints in February 2013.  In addition, at the most recent VA examination performed in May 2014, the Veteran was diagnosed with thoracolumbar strain, with reference to the 2010 back injury being made in the report.  As to the conflicting x-ray reports, per the June 2014 VA examiner, such conflicting evidence cannot be resolved without resort to speculation.  In such cases, reasonable doubt must be resolved in the Veteran's favor.  

Given the inservice findings of degenerative disc disease; the onset of the Veteran's back pain in service, confirmed by the medic in the Veteran's unit; the Veteran's statements of continuous self-treatment since service, which the Board finds credible; and the diagnosis of thoracolumbar strain at the time of the June 2014 VA examination, service connection is warranted for a low back disorder, variously diagnosed as degenerative disc disease and thoracolumbar strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee

The Veteran maintains that his current right knee disorder had its onset in service, resulting from a right knee injury sustained during running exercises or as a result of the wear and tear on his knee due to actions and duties performed in service.  

A review of the Veteran's service treatment records reveals that on his January 2012 service separation report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had knee trouble.  He indicated that his right knee would give out from time to time.  

At the time of a June 2012 VA examination, the Veteran reported that the date of the onset of his right knee problems was August 2009.  He stated that it began on one of his many ruck marches.  He reported that his right knee would often start giving out while walking or running and that his left knee would experience the same, although less frequent.  He stated that the condition got progressively worse with more ruck marches, patrols, and runs.  X-rays taken of the right knee revealed normal findings.  Following examination, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.  

In a February 2013 private treatment record, the Veteran was noted to have a history of knee pain with running or even long walks starting in the Summer of 2009 after a long march.  A diagnosis of right knee pain was rendered at that time.  

At the time of a January 2014 VA examination, the Veteran reported that while marching in August 2009, his right leg encountered uneven ground with a depression of a few inches.  When stepping into the depression, he developed pain in the right knee and lateral aspect of the right lower leg.  He did not note swelling at the time, but reported having had varying degrees of daily pain since that time.  He also reported having periods of locking of the knee as well as instability where the knee gave out.  Following examination, a diagnosis of internal derangement of the right knee was rendered.  

In a June 2014 VA opinion, the examiner indicated that the Veteran's claimed right knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that the Veteran reported in January 2012 "knee trouble. right knee gives out from time to time, with knees experience pain off/on."  He further observed that in January 2014, the Veteran was given a diagnosis "internal derangement of knee" with a diagnosis date of summer 2012.  He indicated that there was no imaging evidence to show the Veteran had internal derangement.  Provocative testing for ACL, PCL, LCL, MCL were negative.  He noted that the examiner did state that that the Veteran had a positive McMurray's and that further evaluation with an MRI may be warranted.  The June 2014 examiner observed that there was no MRI evidence of the right knee to review.  He stated that even if a MRI were to be obtained at this point and the results were to be positive for a meniscus tear, there was still no in service medical evidence to show that the meniscus tear (if found) was related to knee complaints on the January 2012 Report of Medical History.  He noted that there was no service treatment record medical evidence to demonstrate that the Veteran was seen and/or treated for right knee complaints.  He further observed that the June 2012 VA examination showed no knee diagnosis, a normal physical examination, negative provocative testing, and normal knee x-rays. 

At his December 2014 hearing, the Veteran reported developing right knee problems when falling on uneven terrain during a march.  He noted that his knee had hurt since that time.  He indicated that his knee bothered him while he was in Afghanistan and upon his return.  He stated that there would not be any dates for knee treatment as he did not seek knee treatment in service.  He testified that he injured the right knee in service.  

Following a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board find that the Veteran's right knee internal derangement is of service origin.  

The Veteran has repeatedly reported and testified as to the manner in which he injured his right knee in service, with problems continuing since that time.  The Veteran also reported having right knee pain problems on his service separation report of medical history, specifically noting that the right knee would give out from time to time.  While normal x-rays and clinical findings for the right knee were reported at the June 2012 VA examination, the Veteran was again seen with right knee pain in February 2013, which he again reported started in 2009.  In addition, at the most recent VA examination performed in January 2014, the Veteran was diagnosed with internal derangement of the right knee, with reference to the 2009 knee injury being made in the report.  

While the Board notes that the June 2014 VA examiner indicated that the Veteran's current right knee disorder was less likely than not related to his period of service, he noted the lack of treatment in service as one of the primary bases for his opinion.  As noted above, the Veteran provided reasons as to why he did not seek treatment in service.  He also reported his right knee giving out on him while still in service, which would be indicative of the currently diagnosed internal derangement of the right knee.  He has indicated that his right knee problems have been continuous since service, which is supported by the February 2013 treatment record, wherein the Veteran reported having had right knee problems since 2009.  Given the Veteran's reports of his right knee giving out in service; the Veteran's statements of continuous self-treatment since service, which the Board finds credible; and the diagnosis of internal derangement of the right knee at the time of the January 2014 VA examination, service connection is warranted for right knee internal derangement.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


 ORDER

Service connection for a low back disorder, variously diagnosed as degenerative disc disease L4-5 and thoracolumbar strain, is granted.  

Service connection for internal derangement of the right knee is granted.  


REMAND

As it relates to the left knee disorder, the Board notes that the Veteran has indicated that the problems with his now service-connected right knee caused him to develop his current problems with his left knee.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disorder.  The entire record must be made available to the examiner and the examiner should note such review in the report.  All indicated tests and studies, including x-rays, should be performed and all findings must be reported in detail. 

If a left knee disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service.  

If not, is it at least as likely as not (50 percent probability or more) that any left knee disorder, if found, is caused or aggravated by (permanently worsened) the Veteran's service-connected right knee or low back disorders?  

If the VA examiner finds that the left knee disorder is aggravated (permanently worsened) by the service-connected right knee or low back disorders, the examiner should identify, to the extent possible, the degree of disability resulting from such aggravation.  A rationale must be provided for any opinion that is rendered.

2.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


